DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 June 2022 is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive.
On page 8 of the response the applicant argues that Chang teaches vertical lines and horizontal lines, and does not teach or suggest the use of geometric shapes.  The office respectfully disagrees.  Chang teaches handwriting detection by detecting line segments.  The definition of a geometric shape is “figures closed by a boundary which is made by combining the definite amount of curves, points, and line segments” (https://www.cuemath.com/geometry/geometric-shapes/).  Thus the handwritten characters detected can be geometric shapes.  Further, the filter groups only need to be “based on” and “corresponding” and “associated with” a geometric shape, which does not require them to be geometric shapes themselves, thus by sorting line segments which are parts of geometric shapes then Chang teaches the limitation as claimed.
Therefore, Chang teaches the limitations as claimed.
The examiner notes that maintaining of the rejection is partially based on the 112(b) rejection made due to the amendment (See below), and amending to overcome the 112(b) rejection may overcome the prior art as well.

Claim Objections

Claims 3, 6, 10 and 17 are objected to because of the following informalities:  
Claims 3 and 6 depend from claim 2, which has been cancelled. The claims should be amended to depend from a currently pending claim.
Claim 10 depends from claim 9, which has been cancelled. The claim should be amended to depend from a currently pending claim.
Claim 17 depends from claim 16, which has been cancelled. The claim should be amended to depend from a currently pending claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 as amended recite “such that a bin is selected based on and corresponding a geometric shape of the object” which makes the claim language unclear.  Does the claim mean that the bin is selected based on a geometric shape of the object and corresponds to a geometric shape, or is the selecting based on the geometric shape and corresponding to the geometric shape, etc.  Thus the claim language is indefinite.  
Claims 3-7, 10-14 and 17-20 are rejected due to their dependency from claims 1, 8 and 15, respectively.
For examination purposes the examiner will interpret that the bins “correspond to” geometric shapes and are selected “based on” the geometric shapes.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0103309).

Regarding claim 1, Chang et al. disclose an apparatus comprising:
one or more processors coupled to memory (Figure 10, 1410 GPU and Figure 3 and paragraph [0028].), the one or more processors to:
detect and select input images having a plurality of geometric shapes associated with an object for which a neural network is to be trained (Figure 1, “sample input mat 100”, paragraphs [0022] and [0027] disclose that the input maps are images depicting handwritten characters, i.e. objects having geometric shapes, that the neural network is to be trained to recognize; Figure 4 shows that the input maps are grouped mini-batches, i.e. it is detected that there are input maps and said input maps are selected to be part of the different mini-batches.);
generate weights providing filters based on the plurality of geometric shapes (Paragraph [0027], the filter banks.), and
sort the filters in filter groups based on common geometric shapes of the plurality of geographic shapes (Paragraph [0027], the filter banks are the filters sorted into groups based on shape [vertical line, diagonal line]), and
store the filter groups in bins based on the common geometric shapes, such that a bin is selected based on and corresponding a geometric shape of the object, the bin having a filter group associated with the geometric shape (Paragraph [0027], the filter banks are clearly stored [See Figure 10, storage 1440 and paragraphs [0048]-[0049].], and based on and corresponding to the shapes [as explained above].).

Regarding claim 3, Chang et al. disclose the apparatus of claim 1, wherein the one or more processors are further to initialize geometric shape-based training of the filter group based on the geometric shape of the object and values obtained from the bin (Paragraph [0027]).

Regarding claim 4, Chang et al. disclose the apparatus of claim 1, wherein the one or more processors are further to initiate geometric shape-specific training of the neural network based on the trained filter group (Figure 3, No at 530 initiates geometric shape-specific training.).

Regarding claim 5, Chang et al. disclose the apparatus of claim 1, wherein the one or more processors are further to detect layers of the neural network, wherein the layers include higher layers and lower layers (Figure 1 shows the layers of the neural network, which has “higher” and “lower” layers.), and detect and identify existing convolution filters associated with the lower-level layers (Paragraphs [0026]-[0027] and Figure 2 show that the filter bank is “associated with” all of the layers and thus they are detected and identified and associated with the lower-level layers.).

Regarding claim 6, Chang et al. disclose the apparatus of claim 5, wherein the one or more processors are further to separate the existing convolution filters of the neural network into pairs of new convolution filters, where each new convolution filter is half in size of an existing convolution filter, and train the neural network based on the pairs of new convolution filters (Figure 1, 512x512 is separated into pair of 256x256, which is half in size. The trainings is based on the pairs, see paragraph [0027].).

Regarding claim 7, Chang et al. disclose the apparatus of claim 1, wherein the one or more processors include one or more graphics processors co- located with one or more application processors on a common semiconductor package (Figure 10, 1410 is a “common semiconductor package”).

Regarding claim 8, this claim is rejected under the same rationale as claim 1.

Regarding claim 10, this claim is rejected under the same rationale as claim 3.

Regarding claim 11, this claim is rejected under the same rationale as claim 4.

Regarding claim 12, this claim is rejected under the same rationale as claim 5.

Regarding claim 13, this claim is rejected under the same rationale as claim 6.

Regarding claim 14, this claim is rejected under the same rationale as claim 7.

Regarding claim 15, this claim is rejected under the same rationale as claim 1, where the one or more graphic processors are a machine-readable medium.

Regarding claim 17, this claim is rejected under the same rationale as claim 3.

Regarding claim 18, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, this claim is rejected under the same rationale as claim 5.

Regarding claim 20, this claim is rejected under the same rationale as claims 6 and 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 July 2022